COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Friedman and Callins
UNPUBLISHED



              HERBERT J. MORRIS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0261-22-2                                         PER CURIAM
                                                                                NOVEMBER 9, 2022
              MARC ELIAS


                                FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                             W. Reilly Marchant, Judge

                               (Herbert J. Morris, on briefs), pro se. Appellant submitting on
                               briefs.

                               (Charles T. Kimmett; Hilary P. Gerzhoy; Harris, Wiltshire & Grannis
                               LLP, on brief), for appellee. Appellee submitting on brief.


                     Herbert J. Morris appeals from a January 31, 2022 order sustaining a demurrer and

              dismissing his complaint alleging unlawful retaliation against an employee. On appeal, Morris

              argues that the trial court improperly dismissed his complaint on First Amendment grounds,

              failed to apply the proper statute, and failed to determine whether Marc Elias was his employer.

              For the following reasons, we affirm the judgment of the trial court.

                                                        BACKGROUND1

                     In reviewing a trial court’s judgment sustaining a demurrer, we “accept as true all factual

              allegations expressly pleaded in the complaint and interpret those allegations in the light most

              favorable to the plaintiff.” Seymour v. Roanoke Cnty. Bd. of Supervisors, ___ Va. ___ , ___

              (June 9, 2022) (quoting Coward v. Wellmont Health Sys., 295 Va. 351, 358 (2018)).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        We dispense with oral argument in this case because the parties agreed that “oral argument
              is not necessary.” Code § 17.1-403(ii).
“Furthermore, we draw any reasonable inferences arising from the express factual allegations of

the complaint in the plaintiff’s favor.” Id. at ___ .

       Morris filed a complaint on October 26, 2021, alleging unlawful retaliation against an

employee.2 According to the complaint, Morris began working as a field organizer for the

Democratic Party of Virginia/Virginia Turnout Project on August 16, 2021. On August 24, 2021,

Sam Shaver, Morris’s supervisor, told Morris a voicemail he left was “a rant” and he “sounded

panicked” and “unprofessional.” The next day, Morris told Shaver that he had a “mental health

condition” and asked for a day off work because of “anxiety.” Morris averred that Shaver accused

him of “yelling” at Shaver and other employees and that Eli Seo, the district organizing director,

told Morris to take a paid day off on August 26, 2021. Morris alleged that he was fired the next day,

eleven days into a fourteen-day “probationary period.”

       Morris’s complaint alleged that he used Twitter to complain about his termination and

contact Andrew Whitley, the executive director of the Democratic Party of Virginia. When Whitley

“blocked” Morris, Morris created a new Twitter account, but Whitley “blocked” that account also.

Morris emailed partners at Elias Law, which represented the Democratic Party of Virginia in

various matters, about being “blocked” by Whitley. Morris averred that he also used Twitter to

contact Marc Elias, a partner at Elias Law, and to make public complaints about Elias Law

protecting the Democratic Party of Virginia from being liable for illegal discrimination. Elias

“blocked” Morris’s Twitter account. Seo “blocked” Morris after Morris referred to Seo’s Instagram

account in a post on the Virginia Democratic Party Instagram account.

       The defendants other than Elias demurred and moved to dismiss Morris’s complaint. Morris

moved to amend and filed an amended complaint on November 17, 2021. Morris alleged retaliation



       2
         In addition to Elias, Morris’s complaint named as defendants the Democratic Party of
Virginia/Virginia Turnout Project, Andrew Whitley, and Susan Swecker.
                                               -2-
under Code § 40.1-27.3 as his sole cause of action in the amended complaint and sought

reinstatement to his position and compensatory and punitive damages. After Morris settled with all

defendants other than Elias, the trial court dismissed his complaint as to those defendants.

        Elias filed a demurrer and objection to venue on November 22, 2021. Morris filed a pair of

motions in response. On January 27, 2022, the trial court held a hearing on the demurrer. After that

hearing, the trial court entered an order that dismissed Morris’s complaint with prejudice and

without leave to amend “for reasons stated from the bench.” Morris appeals.

                                              ANALYSIS

        Morris, pro se, presents three assignments of error on appeal. First, he contends that the trial

court “erred by dismissing the entire case and based the dismissal on a cited first amendment court

case when this case was not a first amendment case.” He maintains that this was a “retaliation case”

and the trial court “did not respond” to his request “for a Nexus Test” or “weigh” certain

circumstances when dismissing his complaint. Second, Morris argues that the trial court erred by

not applying Code § 40.1-27.3, asserting that he was fired because he “complained to a supervisor,”

which he maintains is legally “protected activity,” and then, as a former employee, suffered

retaliation. Finally, Morris contends that the trial court “did not determine” if Elias “was the

employer, or an entity of the employer, or even define the definition of ‘employer’ under Virginia

Code 40.1-2.” We cannot consider any of Morris’s arguments, however, because the record

contains no timely-filed transcript or written statement of facts in lieu of transcript of the January

27, 2022 hearing on the demurrer.

        “The transcript of any proceeding is a part of the record when it is filed in the office of the

clerk of the trial court no later than 60 days after entry of the final judgment.” Rule 5A:8(a).

“When the appellant fails to ensure that the record contains transcripts or a written statement of facts

necessary to permit resolution of appellate issues, any assignments of error affected by such

                                                  -3-
omission will not be considered.” Rule 5A:8(b)(4)(ii). See also Smith v. Commonwealth, 32

Va. App. 766, 771 (2000) (holding that “[t]his Court has no authority to make exceptions to the

filing requirements set out in the Rules” (quoting Turner v. Commonwealth, 2 Va. App. 96, 99

(1986))).

        The trial court’s January 31, 2022 order granted the demurrer and dismissed Morris’s

complaint “for reasons stated from the bench” during the January 27, 2022 hearing. Without a

transcript of that hearing, the record does not contain the “reasons” given by the trial court for its

ruling, and we are unable to determine whether the trial court erred. Specifically, we cannot

determine whether the trial court held that Morris’s complaint failed because of the First

Amendment, because it “did not apply” Code § 40.1-27.3, or because it failed to consider whether

Elias was an “employer” or “entity of the employer,” as Morris alleges. The absence of a transcript

renders impossible the ability to review the trial court’s decision for error. Although navigating

procedure may impose understandable and unique burdens for pro se litigants, a party “who

represents himself is no less bound by the rules of procedure and substantive law than a [party]

represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319 (1987) (citation omitted).

“Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30 Va. App. 584,

591 (1999).

        Accordingly, after reviewing the record and the briefs filed on appeal, we conclude that a

timely-filed transcript or written statement of facts of the January 27, 2022 hearing is indispensable

to resolve Morris’s assignments of error. See Smith, 32 Va. App. at 772; Turner, 2 Va. App. at

99-100. Because Morris failed to ensure that the record contains the necessary transcript or written

statement of facts, we cannot reach his assignments of error. See Rule 5A:8(b)(4)(ii).




                                                  -4-
                                  CONCLUSION

For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                     Affirmed.




                                        -5-